Citation Nr: 0512958	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to vocational and rehabilitation services 
provided by Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision by the Vocational 
Rehabilitation and Education Division of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that determined the veteran was not entitled to vocational 
rehabilitation services provided by Chapter 31, Title 38, 
United States Code.  


FINDINGS OF FACT

1.  On May 8, 1980, the veteran was notified that an April 
1980 RO rating decision granted service connection for 
chondromalacia patella of both knees with an initial 10 
percent rating assigned.

2.  The veteran's basic period of eligibility for Chapter 31 
vocational rehabilitation training expired on May 9, 1992, 
and he was not medically prevented from participating in such 
a program.

3.  The veteran does not currently have a serious employment 
handicap.


CONCLUSION OF LAW

The criteria for entitlement to vocational and rehabilitation 
services provided by Chapter 31, Title 38, United States Code 
have not been met.  38 U.S.C.A. §§ 3102, 3103, 5107 (West 
2002); 38 C.F.R. §§ 21.42, 21.44, 21.52 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to vocational rehabilitation 
assistance under Chapter 31, Title 38 of the United States 
Code.  The Board has reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: service medical records; his statements in support of 
claim; his transcript of a personal hearing before the Board 
in September 2004; VA clinic records for the time period 
beginning in 1989; VA examination reports dated November 
1980, April 1993 and November 2001; and his VA Vocational and 
Rehabilitation Folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each material aspect of his claim.

Generally, a veteran is, inter alia, eligible for vocational 
rehabilitation if such training is needed to overcome a 
serious employment handicap, and he has a service connected 
disability rated at 10 percent, which was incurred on or 
after September 16, 1940.  In order to obtain an extension a 
serious employment handicap is required.  38 U.S.C.A. 
§§ 3102, 3103(c) (West 2002); 38 C.F.R. § 21.44 (2004).  The 
legal criteria governing the basic period of eligibility for 
Chapter 31 vocational rehabilitation training provide that 
the basic 12-year period of eligibility begins to run on the 
day that the VA notified the veteran of the existence of a 
compensable service-connected disability.  38 U.S.C.A. 
§ 3103(b)(3) (West 2002); 38 C.F.R. § 21.42(a) (2004).

The veteran served on active duty from April 1976 to June 
1979.  An RO rating decision, dated April 14, 1980, granted 
service connection for chondromalacia patella of both knees 
with an initial 10 percent rating assigned.  The veteran was 
notified of his compensable rating by letter dated on May 8, 
1980.

In October 1980, the veteran was approved rehabilitation 
training assistance with an educational allowance to attend 
Tarrant County Community College for an Associate of Arts and 
Music degree.  Thereafter, he had various instances of 
withdrawing and not attending his courses.  A February 1981 
withdrawal of course was reportedly due to the flu, a 
dislocated middle finger, and several expensive repairs to 
his car.  A reason was not provided for withdrawal of a 
course in April 1981.

The record next reflects that the veteran completed a VA 
inpatient Substance Abuse Treatment Program conducted from 
April 12, 1988 to April 29, 1988.

On April 25, 1988, the RO received the veteran's application 
for Vocational Rehabilitation benefits (VA Form 22-1995) 
requesting a change of training program to Professional 
Bassist/Vocalist at Grove School of Music.  He indicated that 
he had terminated his training in April 1981 due to moving to 
California.  The RO approved the veteran for his change of 
training in October 1988.

In May 1989, the RO received notice from the Grove School of 
Music that the veteran's attendance had been withdrawn or 
interrupted.  By letter dated May 10, 1989, the RO notified 
the veteran that his educational assistance was suspended due 
to a report that he had withdrawn from his courses in April 
1989.  At that time, he was requested to provide an 
explanation for his enrollment change due to unanticipated 
circumstances beyond his control.

In August 1989, the veteran submitted a statement indicating 
that the rigors of his curriculum, as well as personal and 
financial difficulties, caused stress to build up inside of 
him.  He had stopped going to the AA meetings, and began 
drinking and smoking pot.  He then started missing classes 
and making excuses.  He dropped out of school in mid-April as 
he doubted he was capable of playing music in night clubs 
without drinking.  He had completed a VA substance abuse 
program, and planned to return to school to complete his 
degree.

In another letter received September 1989, the veteran noted 
that he had tried a couple of jobs since his VA substance 
abuse treatment in April 1988, and had finally enrolled in 
the Dick Grove School of Music in July 1988.  He had been 
going to school and working at night from September to mid-
January when he started drinking heavily due to stress.  He 
had dropped out, but felt he really should have taken a leave 
of absence.  He was currently clean and sober and attending 
his AA meetings.  He was also about to resume schooling.  By 
letter dated October 27, 1989, the RO sent the veteran a 
letter notifying him that his claim for vocational and 
rehabilitation assistance had been denied.

In this case, the veteran's twelve-year period of basic 
eligibility for vocational and rehabilitation assistance 
began to run on May 8, 1980, as he was provided notice of a 
compensable rating for service connected disability.  
38 U.S.C.A. § 3103(b)(3) (West 2002); 38 C.F.R. § 21.42(a) 
(2004).  His period of basic eligibility expired on May 9, 
1992.  Id.  The initial question before the Board is whether 
circumstances existed during his basic eligibility period to 
warrant a tolling of the delimiting date.

The provisions of 38 U.S.C.A. § 3103(b)(1) provide that the 
twelve-year period of eligibility shall not run during the 
period of time that a veteran was prevented in participating 
in the program because a medical condition rendered 
participation infeasible.  For the purposes of any provision 
relating to the extension of a delimiting period under any 
rehabilitation program administered by the VA, the disabling 
effects of chronic alcoholism shall not be considered to be 
the result of willful misconduct.  38 U.S.C.A. § 105(c) (West 
2002).  The disabling effects of chronic alcoholism means 
alcohol-induced physical or mental disorders or both, such as 
habitual intoxication, withdrawal, delirium, amnesia, 
dementia, and other like manifestations of chronic alcoholism 
which, in the particular case have been medically diagnosed 
as manifestations of alcohol dependency or chronic alcohol 
abuse; and are determined to have prevented commencement or 
completion of the affected individual's rehabilitation 
program.  However, a diagnosis of alcoholism, chronic 
alcoholism, alcohol dependency, chronic alcohol abuse, etc., 
in and of itself does not satisfy the definition of 
"disabling effects of chronic alcoholism."  38 C.F.R. § 
21.44(c) (2004).

The record does demonstrate that the veteran completed a VA 
inpatient Substance Abuse Treatment Program from April 12, 
1988 to April 29, 1988, which is within his eligibility 
period.  Statements from the veteran contemporaneous to that 
time refer to his substance abuse as a reported factor in his 
withdrawal from classroom participation.  However, he 
indicated to a counseling psychologist in May 2001 that he 
did not have difficulty maintaining employment during his 
years of drug and alcohol use, and did not have substantial 
periods of unemployability or instability at work.  In 
September 2004, he testified that his substance abuse problem 
requiring detoxification at VA did not interfere with his 
ability to obtain a job.  See September 2004 Hearing 
Transcript, page 4.  Rather, he indicated that his vocational 
difficulties primarily involved the state of the economy and 
his financial inability to open his own business.  
Accordingly, the Board finds by a preponderance of the 
evidence that the veteran's basic period of eligibility for 
Chapter 31 vocational rehabilitation training expired in May 
9, 1992, and that he was not medically prevented from 
participating in such a program.  Therefore, the Board finds 
no tolling of the basic eligibility period under 38 U.S.C.A. 
§ 3103(b)(1).

Governing law and regulation provides that the basic period 
of eligibility for vocational rehabilitation assistance may 
be extended if the veteran has a serious employment handicap 
and had not previously been rehabilitated to the point of 
employability.  38 U.S.C.A. §§ 3101, 3105 (West 2002); 38 
C.F.R. § 21.44 (2004).  The provisions of 38 C.F.R. § 21.51 
provide the following guidance in determining whether an 
employment handicap exists:

§ 21.51 Employment handicap.

(a) Importance of decision.  The proper 
determination of employment handicap is a 
critical decision for rehabilitation planning and 
program accountability. To the extent possible, 
necessary information shall be developed in the 
course of initial evaluation and the significance 
of the information under paragraphs (d) and (e) 
of this section for determining employment 
handicap shown in each case.

(b) Definition.  The term "employment 
handicap" means an impairment of the veteran's 
ability to prepare for, obtain, or retain 
employment consistent with the veteran's 
abilities, aptitudes, and interests.

(c) Components of employment handicap.  
Components of employment handicap include:
(1) Impairment. This term means the 
restrictions on employability caused by: 
(i) The veteran's service and nonservice-
connected disabilities; 
(ii) Deficiencies in education and training; 
(iii) Negative attitudes toward the 
disabled; and 
(iv) Other pertinent factors.
(2) Service-connected disability.  The 
veteran's service-connected disability need 
not be the sole or primary cause of the 
employment handicap but it must materially 
contribute to the impairment described in 
paragraph (c)(1) of this section. Therefore 
its effects must be identifiable, 
measurable, or observable.
(3) Nonservice-connected disability.  
This term includes all physical and mental 
disabilities which have not been found to be 
service-connected by the Department of 
Veterans Affairs, including alcoholism and 
drug abuse. The effects of alcoholism and 
drug abuse are to be considered in the same 
manner as other nonservice-connected 
disabilities in evaluating restrictions on 
employability.  When the manifestations of 
alcoholism, drug abuse or other nonservice-
connected disabilities raise questions as to 
the reasonable feasibility of a vocational 
goal for a veteran otherwise entitled to 
assistance under chapter 31 such questions 
will be resolved under provisions of § 
21.53.
(4) Consistency with abilities, 
aptitudes, and interests.  The following 
points should be considered to determine if 
the veteran's training and employment are 
consistent with his or her abilities, 
aptitudes and interests:
(i) A finding that a veteran is 
employed in an occupation which is 
consistent with his or her abilities, 
aptitudes and interests may not be made if 
the occupation does not require reasonably 
developed skills, except under conditions 
described in paragraphs (e)(2) and (3), of 
this section;
(ii) The veteran's residual capacities, 
as well as limitations arising from the 
veteran's service and nonservice-connected 
disabilities are relevant;
(iii) Evidence of the consistency of 
interests with training and employment may 
be based on:
(A) The veteran's statements to a 
Department of Veterans Affairs counseling 
psychologist during initial evaluation or 
subsequent reevaluation;
(B) The veteran's history of 
participation in specific activities; or
(C) Information developed by the 
Department of Veterans Affairs through use 
of interest inventories.
(d) Determining extent of impairment.  
The extent of the veterans impairment shall 
be assessed through consideration of factors 
described in paragraph (c)(1) of this 
section:
(e) Material contribution of service-
connected disability to the impairment.  A 
finding that the veteran's service-connected 
disability materially contributes to his or 
her impairment to employment will be made by 
assessing the following factors:
(1) Preparation for employment.  The 
service-connected condition adversely 
affects the veteran's current ability to 
prepare for employment in one or more fields 
which would otherwise be consistent with the 
veteran's abilities, aptitudes, and 
interests. An adverse effect is demonstrated 
when the physical or psychological results 
of the service-connected condition:
(i) Impair the veteran's ability to 
train;
(ii) Prevent or impede access to 
training facilities; or
(iii) Diminish the veteran's motivation 
and ability to mobilize his or her energies 
for education or training.
(2) Obtaining employment.  The service-
connected condition places the veteran at a 
competitive disadvantage with similarly 
circumstanced nondisabled persons in 
obtaining employment.  A veteran without 
reasonably developed specific job skills 
shall be considered to be at a competitive 
disadvantage unless evidence of record shows 
a history of current, stable, continuing 
employment.
(3) Retaining employment.  The physical 
or psychological effects of a service-
connected condition adversely affect the 
veteran's ability to maintain employment 
which requires reasonably developed skills.  
This criterion is not met if a veteran 
though lacking reasonably developed skills, 
has a history of continuing, stable 
employment.
(f) Determination of employment 
handicap.  The counseling psychologist may 
find the veteran has an employment handicap.
(1) An employment handicap which 
entitles the veteran to assistance under 
this program exists when all of the 
following conditions are met:
(i) The veteran has an impairment of 
employability; this includes veterans who 
are qualified for suitable employment, but 
do not obtain or retain such employment for 
reasons not within their control;
(ii) The veteran's service-connected 
disability materially contributes to the 
impairment of employability;
(iii) The veteran has not overcome the 
effects of the impairment of employability 
through employment in an occupation 
consistent with his or her pattern of 
abilities, aptitudes and interests.
(2) An employment handicap does not 
exist when any of the following conditions 
is present:
(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;
(ii) The veteran's employability is 
impaired, but his or her service-connected 
disability does not materially contribute to 
the impairment of employability.
(iii) The veteran has overcome the 
effects of the impairment of employability 
through employment in an occupation 
consistent with his or her pattern of 
abilities, aptitudes and interests, and is 
successfully maintaining such employment.
(g) Eligibility for employment 
assistance.  If a veteran is not found to 
have an employment handicap a separate 
determination of his or her eligibility for 
employment assistance will be made under 
provisions of § 21.47.
(h) Responsibility for determinations.  
The determination of an employment handicap 
and eligibility for employment assistance 
may only be made by a counseling 
psychologist in the Vocational 
Rehabilitation and Employment Division. 

The provisions of 38 C.F.R. § 21.52 provide the following 
guidance in determining whether a serious employment handicap 
exists:

§ 21.52 Serious employment handicap.
(a) Requirement of determination of serious 
employment handicap.  A separate determination 
whether a serious employment handicap exists shall 
be made in each case in which an employment 
handicap is found. 
(b) Definition.  The term "serious employment 
handicap" means a significant impairment of a 
veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's 
abilities, aptitudes, and interests.
(c) Serious employment handicap exists.  A 
veteran who has been found to have an employment 
handicap shall also be held to have serious 
employment handicap if he or she has:
(1) A neuropsychiatric service-connected 
disability rated at thirty percent or more 
disabling; or
(2) Any other service-connected disability 
rated at fifty percent or more disabling.
(d) Serious employment handicap may exist.  A 
veteran with a nonneuropsychiatric service-
connected disability may be found to have a 
serious employment handicap even though the 
disability is rated at thirty or forty percent 
disabling, when either of the following conditions 
exists:
(1) The veteran has a prior history of poor 
adjustment in training and employment, and special 
efforts will be needed if the veteran is to be 
rehabilitated; or
(2) The veteran's situation presents special 
problems due to nonservice-connected disability, 
family pressures, etc., and a number of special 
and supportive services are needed to effect 
rehabilitation.
(e) Serious employment handicap normally not 
found.  A finding of serious employment handicap 
will normally not be made when a veteran's 
service-connected disability is rated at less than 
thirty percent disabling.  A finding of serious 
employment handicap may nevertheless be made when:
(1) The veteran's service-connected 
disability has caused substantial periods of 
unemployment or unstable work history;
(2) The veteran has demonstrated a pattern of 
maladaptive behavior which is shown by a history 
of withdrawal from society or continuing 
dependency on government income support programs; 
and
(f) Responsibility for determining serious 
employment handicap.  A counseling psychologist in 
the Vocational Rehabilitation and Employment 
Division shall make determinations of serious 
employment handicap.

Currently, the veteran holds a 10 percent disability rating 
for service connected chondromalacia patella of the right 
knee, a 10 percent disability rating service connected 
chondromalacia patella of the left knee, and a non-
compensable disability rating for chronic tonsillitis.  VA 
examination in November 2001 was significant for tenderness 
to the medial aspects of both knees with right knee range of 
motion from 0 to 110 degrees, and normal range of motion of 
the left knee.  His physical examination resulted in the 
following impressions:

1.  CHONDROMALACIA OF THE RIGHT KNEE WITH STATUS 
POST OPERATIVE REPAIR IN 1978 AND THEN AGAIN IN 
1980, AT WHICH TIME HE HAD ARTHROSCOPIC 
INTERVENTION WITH CONTINUED RIGHT KNEE PAIN, 
MODERATE, SLIGHTLY PROGRESSIVE, MINIMAL 
DISABILITY.
2.  CHONDROMALACIA OF THE LEFT KNEE WITH STATUS 
POST ARTHROSCOPIC OPERATIONS IN 1985 AND 1992 
WITH CONTINUED LEFT KNEE PAIN, MINIMAL, SLIGHTLY 
PROGRESSION, MINIMAL DISABILITY.

The veteran submitted an application for Vocational 
Rehabilitation to become a doctor of chiropractics in April 
2001.  On May 2, 2001, he underwent a Vocational 
Rehabilitation Assessment by a counseling psychologist.  
Prior to his enlistment in 1976, he had "off an on" 
attendance at Tarrant County Junior College (TCJC) and worked 
odd jobs at Cain Plumbing.  He reenrolled at TCJC following 
his discharge from service to study music.  He attended TCJC 
"off and on" throughout the 80's and 90's, and then went 
back to work at Cain Plumbing.  In 1983, he moved to 
California to work with a country rock band.  From there, he 
met a lot of celebrities and became involved in more drinking 
and drug parties.  Nonetheless, he worked variously as a 
bartender, veterinary assistant, bass player in bands, house 
cleaner and performed other odd jobs.  In 1989, he studied 
bass at the Dick Grove School of Music.  He had a period of 
VA hospitalization for detoxification, but eventually 
returned to his former lifestyle.  From 1992 to 1995, he 
worked as a stage hand for a television studio with bands.  
He also became involved in Alcoholic Anonymous and stayed 
sober for a number of years.  He eventually moved back to the 
Ft. Worth area wherein he performed in various gigs and 
worked as a house painter.  Since 1998, he had been attending 
Parker Chiropractic College.  He was in his third year of 
studies with a grade point average (GPA) of 2.5.  He had been 
sober since an arrest for driving while intoxicated (DWI) in 
July 1999.

The May 2001 vocation assessment included the following 
discussion of the veteran's disability limitations:

The veteran reports SCD limitations with climbing 
stairs and ladders, stooping, kneeling, 
crouching.  He indicates his left leg buckles 
occasionally while walking.  He relates no 
problems with standing for prolonged periods.  He 
needs to avoid extremes in cold, humid or wet 
conditions, cluttered floors, and slippery 
conditions.  These are reasonable when 
considering documented evidence in the record.  
The veteran indicates that due to his NSC 
conditions, he needs to avoid dust, pollen, 
poorly ventilated areas with respect to his 
allergies.  His orthopedic impairment of the neck 
and shoulder preclude his doing a lot of 
reaching.  He relates again that his disabilities 
do not preclude his obtaining employment nor does 
he see them as a hindrance to his work as a 
chiropractor.  We went over the functional 
limitations as outlined in the Dictionary of 
Occupational Titles (page 1013) for a 
chiropractor (079.101.010) which requires the 
capacity for medium tolerance, which he indicates 
he can do.

The May 2001 vocation assessment also included the following 
eligibility for vocational rehabilitation: 

The veteran's ETD passed 5/9/1992.  To be 
considered for Chapter 31 benefits beyond that 
date, current regulations require that the 
veteran have a serious employment handicap.  
Careful consideration of the evidence does not 
justify a finding because the veteran is not 
significantly impaired in achieving his 
vocational goals.  The evidence considered 
included his medical information; his employment 
history; his previous education; his testimony 
that his disabilities do not impede his ability 
to obtain, maintain, sustain, or retain 
employment.  Further, he informed that he is not 
in chronic pain nor is he on medication for any 
condition.  He does have a previous history of 
drug and alcohol abuse, has been sober for two 
years, and indicates active involvement 
historically with counseling and with AA 
currently.  He has never relied on government 
assistance such as Social Security, welfare, food 
stamps, etc.  He indicates he has not been 
discriminated against in employment on the basis 
of age, race, gender or disabilities.  He informs 
that he has not had difficulty maintaining 
employment in the past even during his years of 
drug and alcohol abuse and though he has had a 
rather eclectic employment history, he has not 
had substantial periods of unemployment or 
instability in work.  Therefore, since the 
veteran does not have a serious employment 
handicap, Chapter 31 services cannot be provided 
beyond his ETD and the veteran is not entitled to 
Chapter 31 benefits.  This was explained both 
orally and in writing to the veteran and he has 
been provided a VA Form 4107 detailing the 
procedures and rights of the veteran to request 
an administrative review and/or appeal to the 
Board of Veterans Appeals.

The Board has carefully reviewed the veteran's request for an 
extension of Chapter 31 benefits with a sympathetic review of 
all available exceptions.  He does not have a per se serious 
handicap as defined by 38 C.F.R. § 21.52(c).  The competent 
medical opinion of record indicates that his service 
connected right and left knee disabilities are minimally 
disabling, and the VA Vocational and Rehabilitation expert 
has opined that the veteran's service connected and non-
service connected disabilities do not combine to constitute a 
serious employment handicap.  The veteran himself concedes 
that his overall disability picture does not preclude his 
obtaining employment nor does it constitute hindrance to 
obtaining work in a chiropractic field.  He agrees that he 
has an ability to perform in an occupation requiring medium 
tolerance for functional limitations.  He has also testified 
that he was working for a temporary agency while actively 
looking for full-time employment.  As such, the veteran does 
not meet the factors for establishing the existence of a 
serious employment handicap under 38 C.F.R. § 21.52(d).  
Further, the counseling psychologist opined that the veteran 
did not have a serious handicap when considering the factors 
of 38 C.F.R. § 21.52(e), and the veteran does not argue 
otherwise.  The preponderance of the evidence, therefore, 
establishes that the veteran does not currently have a 
serious employment handicap.  The Board further finds no 
legally viable exception to warrant a favorable determination 
in this case, and the veteran's claim for vocational and 
rehabilitation services provided by Chapter 31, Title 38, 
United States Code must be denied.

The veteran has made a legal argument that his basic 
eligibility date should have begun with his receipt of a 20 
percent rating in October 1993 rather his receipt of a 10 
percent rating in 1980.  The Board observes that the veteran 
is referring to language in 38 U.S.C.A. § 3102 defining basic 
entitlement to Chapter 31 benefits.  This provision refers to 
establishing entitlement rather than eligibility and provides 
that veterans with a 20 percent service connected disability 
need only establish the presence of an "employment 
handicap" rather than a "serious" employment handicap to 
be considered entitled to benefits.  38 U.S.C.A. § 3102(1) & 
(2) (West 2002).  As such, the Board finds no merit to this 
argument.

In so deciding, the Board has considered whether due process 
requirements have been met in the development of this claim.  
The case has not been developed under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) as they are 
inapplicable to claims such as the one decided herein.  
First, the claim at hand comes within the purview of Chapter 
31 of the United States Code wherein the VCAA provisions are 
applicable to claims under Chapter 51 of the United States 
Code.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
Furthermore, the provisions of Chapter 31 have their own 
notice requirements, time limits and development procedures, 
see 38 C.F.R. §§ 21.31, 21.32, 21.50, 21.53(g) (2004), which 
supersede and supplant the VCAA requirements.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004).  In any event, the veteran 
does not contest findings of fact that his substance abuse in 
the 1980's did not interfere with his participation in a 
Chapter 31 program, and that he does not currently manifest a 
serious employment handicap.  He also indicated at his 
hearing that he had no further types of evidence and/or 
information to submit in support of his claim.  Accordingly 
the Board finds that no further development is warranted in 
this case, and that the provisions of the Veterans Claims 
Assistance Act of 2000 have no application as this is a claim 
that clearly cannot be substantiated.  See generally 
VAOPGCPREC 5-04 (June 23, 2004).  The Board further observes 
that the veteran has not pleaded with any specificity any 
alleged notice and/or development deficiency nor argument 
that he has not been able to fairly participate in the VA 
claims process.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).


ORDER

Entitlement to vocational and rehabilitation services 
provided by Chapter 31, Title 38, United States Code is 
denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


